Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 17, 2001, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant was employed as a dental technician. On her last day of work, she became involved in an altercation with her employer while they were working on a dental patient. The *763employer sent claimant home, advising her to return the next day after she had “cooled off” and had more respect for him and his patients. Claimant requested her paycheck early but was told that she would have to wait until Monday which was payday. Claimant left the office stating that she was going to call unemployment. She came in on Monday, picked up her check and did not return. The Unemployment Insurance Appeal Board subsequently ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause. Substantial evidence supports that decision.
In general, the criticism or harsh words of an employer or supervisor do not constitute good cause for resigning from employment (see, Matter of Grippi [Commissioner of Labor], 257 AD2d 883). In the matter under review, the employer and a secretary who had witnessed the events in question both testified that claimant left and did not return to work after her argument with the employer despite his having directed her to return to work the next day. Claimant’s assertion that she did not quit but was discharged from her employment raised an issue of credibility for resolution by the Board (see, Matter of Simon [Commissioner of Labor], 276 AD2d 961, lv dismissed and denied 96 NY2d 728; Matter of Odock [Independent Living—Commissioner of Labor], 254 AD2d 551).
Cardona, P.J., Crew III, Spain, Mugglin and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.